DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 07/29/2021 has been entered and made of record.  Claims 1, 7-8 have been amended.  Claims 3-4 have cancelled.  Claims 1 and 5-8 remain pending.

Response to Arguments
Regarding to claims 1, 5-8 rejected under 35 USC 103, Applicant argued “Sekiguchi relates to an object recognition apparatus for recognizing an object at a periphery of a vehicle based on a plurality of sensors (paragraph 0009). The apparatus includes an existence probability calculating unit, an existence probability correcting unit and a fusion existence probability calculating unit (paragraphs 0010-0012). The process of calculating the existence probability uses the speed of the vehicle and the speed of the object (paragraph 0054).  Tokoro is cited for allegedly disclosing travel control of a vehicle using the determined movement amount of the object.  In the rejection of claim 4, the Examiner asserts that Sekiguchi teaches to integrate the movement amount likelihoods using the movement amounts or the obstacle information obtained in a preceding operation cycle. Applicant must respectfully disagree with the Examiner's interpretation of Sekiguchi in view of the amended claims.  The Examiner cites paragraphs 0041 and 0042 of Sekiguchi as allegedly teaching the limitations of claim 4. Sekiguchi in paragraphs 0041 and 0042 describes a process wherein the existence probability correcting portion 14 corrects the existence probabilities of the sensors and transmits the corrected existence probabilities to the fusion existence probability calculating portion 15.  Sekiguchi thus teaches that each operation follows a previous operation. However, Sekiguchi does not disclose that the existence probabilities are integrated based on an object map used to perform travel control in a preceding operation cycle. Tokoro and Salmen do not provide the teachings that are lacking in Sekiguchi. As such, the combination of Sekiguchi, Tokoro and Salmen fails to teach or suggest that the movement amount likelihoods are integrated based at least in part on the obstacle map used to perform travel control of the vehicle in a preceding operation cycle, as claimed.  For at least these reasons, amended claim 1 is clearly and patentably distinguished over Sekiguchi in view of Tokoro and Salmen. Accordingly, withdrawal of the rejection is respectfully requested”.
Regarding to Applicant’s argument that Sekiguchi fails to disclose “existence probabilities are integrated based on an object map used to perform travel control in a preceding operation cycle”, the argument is moot because “existence probabilities…” is not recited in the claim.
Examiner respectfully disagrees with Applicant that the combination of Sekiguchi and Tokoro fails to teach or suggest “the movement amount likelihoods are integrated based at least in part on the obstacle map used to perform travel control of the vehicle in a preceding operation cycle”.  In paragraph [0039-9946] Sekiguchi discloses a method of calculating a probability of detecting an object of three different type of sensors.  In paragraph [0025] Tokoro also disclosed a method of determine reliability of radar sensor and paragraph [0026] disclosed a method of determine reliability of camera sensor.  In paragraph [0027], Tokoro categorizes the detected objects into three types “a fusion object”, “a radar only object”, “an image only object” pending on the detection reliability of the radar and camera.  Paragraph [0028], Tokoro disclosed a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 2007/0286475) and further in view of Tokoro (US 2015/0217765).
Regarding to claim 1, Sekiguchi teaches an information processing apparatus, (Fig.1) comprising:
processing circuitry configured to (Fig.1):
Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object, wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S7, ¶0039-0046 calculating probability of each object based for each sensor type)
integrate the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
determine a movement amount of the object based on the determined integration likelihoods; (Fig.3 S101-S105, ¶0053-0065 – determine movement in front and back of the object)
Sekiguchi fails to teach generate an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; and perform travel control of a vehicle using the obstacle map, wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated based at least in part on the obstacle map used to perform travel control of the vehicle in a preceding operation cycle.
Tokoro teaches
generate an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; (¶0028 – determining whether the detected object is obstacle or not – Examiner interprets obstacle map is a detected object identified as an obstacle)
0029) wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated based at least in part on the obstacle map used to perform travel control of the vehicle in a preceding operation cycle (Fig.2, ¶0030-0034 – performing collision control based on sensor fusion)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Sekiguchi to include the teaching of Tokoro.  By combining image detection from a camera and measurement a radar for detection an object, the system can better provide reliability for performing collision prevention control and warning for an automobile.
Regarding to claim 5, Sekiguchi modified by Tokoro teaches the information processing apparatus according to claim 1.  Sekiguchi modified by Tokoro fails to teach synchronize sensor data outputted from a camera that is the first sensor for picking up the image and the second sensor used for detection of movement amounts.
Tokoro teaches
synchronize sensor data outputted from a camera (¶0027 preforming fusion between radar and camera) that is the first sensor for picking up the image (¶0019 – picking up image) and the second sensor used for detection of movement amounts (¶0017 – detect movement).
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Sekiguchi to include the teaching of Tokoro.  By combining image detection from a camera and measurement a radar for detection an 
Regarding to claim 6, Sekiguchi modified by Tokoro teaches the information processing apparatus according to claim 1.  Sekiguchi further teach wherein the second sensor is one or more sensors from among a radar, a ToF (Time of Flight) sensor and a LIDAR. (Fig.1, Mullimeter wave 3, Laser radar 4)
Regarding to claim 7, Sekiguchi teaches an information processing method (Fig.1), comprising: 
calculating, based on sensor data received from a first sensor of a first type, the first sensor configured to capture an image (Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object, wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S7, ¶0039-0046 calculating probability of each object based for each sensor type)
integrating the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
determining a movement amount of the object based on the determined integration likelihoods; (Fig.3 S101-S105, ¶0053-0065 – determine movement in front and back of the object)
Sekiguchi fails to teach generating an obstacle map as obstacle information regarding an obstacle using the movement amount of the object;  performing travel control of a vehicle using 
Tokoro teaches
generating an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; (¶0028 – determining whether the detected object is obstacle or not – Examiner interprets obstacle map is a detected object identified as an obstacle)
performing travel control of a vehicle using the obstacle map, (¶0029) wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated based at least in part on the obstacle map used to perform travel control of the vehicle in a preceding operation cycle. (Fig.2, ¶0030-0034 – performing collision control based on sensor fusion)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Sekiguchi to include the teaching of Tokoro.  By combining image detection from a camera and measurement a radar for detection an object, the system can better provide reliability for performing collision prevention control and warning for an automobile.
Regarding to claim 8, Sekiguchi teaches a non-transitory computer readable medium containing instructions that, when executed by processing circuitry, perform an information processing method comprising (abstract):
Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object, wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S7, ¶0039-0046 calculating probability of each object based for each sensor type)
integrating the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
determining a movement amount of the object based on the determined integration likelihoods; (Fig.3 S101-S105, ¶0053-0065 – determine movement in front and back of the object)
Sekiguchi fails to teach generating an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; performing travel control of a vehicle using the obstacle map, wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated based at least in part on the generated obstacle map used to perform travel control of the vehicle in a preceding operation cycle.
Tokoro teaches
generating an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; (¶0028 – determining whether the detected object is obstacle or not – Examiner interprets obstacle map is a detected object identified as an obstacle)
0029) wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated based at least in part on the generated obstacle map used to perform travel control of the vehicle in a preceding operation cycle. (Fig.2, ¶0030-0034 – performing collision control based on sensor fusion)
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Sekiguchi to include the teaching of Tokoro.  By combining image detection from a camera and measurement a radar for detection an object, the system can better provide reliability for performing collision prevention control and warning for an automobile.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862